Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159434
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159434
                                                                    COA: 338889
                                                                    Wayne CC: 16-002600-FC
  JAMAR WALKER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 19, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Davis (Docket No. 160775) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2020
           s0602
                                                                               Clerk